                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


James R. Rose,                              )       C/A No.: 0:18-cv-2985-RBH-PJG
                                            )
                             Plaintiff,     )
                                            )
              v.                            )              ORDER GRANTING
                                            )           DEFENDANTS’ MOTION TO
M. Stephan, Washington, Peoples, and        )          DEPOSE JAMES ROSE, #293938
Unknown Sergeant,                           )
                                            )
                             Defendants.    )

TO:    JAMES ROSE, #293938, PRO SE PLAINTIFF:

       This matter comes before me upon Defendants M. Stephan, Washington, and Peeples

(incorrectly identified as “Peoples”) (collectively “Defendants”) Motion to Take Plaintiff’s

Deposition, pursuant to Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure, requesting an

Order granting Defendant’s Motion to Depose Inmate Plaintiff/Inmate James Rose, #293938, in

the above-referenced case.

       IT IS HEREBY ORDERED, ADJUDGED, and DECREED, that Defendants be granted

leave to take the deposition of Inmate Plaintiff/Inmate James Rose, #293938, on or about May 2,

2019, at McCormick Correctional Institution of the South Carolina Department of Corrections or

the institution where the inmate is housed within the South Carolina Department of Corrections.

       IT IS SO ORDERED.



                                            __________________________________________
                                            Paige J. Gossett
                                            UNITED STATES MAGISTRATE JUDGE
April 9, 2019
Columbia, South Carolina



                                                1
